Citation Nr: 9924490	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  98-12 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to accrued benefits, based on compensation 
benefits allegedly due to the veteran from 1948 to 1992.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from February 1944 to March 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi,  which, in pertinent part, denied service 
connection for the cause of the veteran's death.  By letter 
in March 1998, the RO also denied entitlement to any accrued 
benefits.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran died on November [redacted], 1997, at the age 
of 72, approximately 51 years after his discharge from service.  

3.  At the time of the veteran's death, service connection 
was in effect for residuals of a gunshot wound of the dorsum 
of the left foot, self inflicted, evaluated as 10 percent 
from January 1992.  


4.  The veteran's death certificate lists the immediate cause 
of death as myocardial infarction, due to, or as a 
consequence of atrial tachycardia, due to, or as a 
consequence of diabetes.  Other significant conditions 
contributing to death, but not resulting in the underlying 
cause, were arteriosclerotic cardiovascular disease and 
hypotension.  

5.  There is no credible medical evidence that a service-
connected disorder caused or contributed substantially or 
materially to cause the veteran's death.  

6.  At the time of his death, the veteran did not have a 
claim pending for VA disability benefits.


CONCLUSIONS OF LAW

1.  The veteran's death was not caused, or substantially or 
materially contributed to, by a service-connected disability.  
38 U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. § 3.312 
(1998).  

2.  The criteria for accrued benefits have not been met.  
38 U.S.C.A. § § 5107, 5121 (West 1991); 38 C.F.R. § 3.1000 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran died on November [redacted], 1997, at the age 
of 72 years.  The death certificate listed the immediate 
cause of death as myocardial infarction, due to, or as a 
consequence of atrial tachycardia, due to, or as a consequence 
of diabetes.  Other significant conditions contributing to 
death, but not resulting in the underlying cause, were 
arteriosclerotic cardiovascular disease and hypotension.  An 
autopsy was apparently not performed.  

The appellant, who is the veteran's widow, appears to contend 
that her husband had acquired emotional problems due to 
combat in service which either caused or contributed to his 
death from myocardial infarction.  She claims additionally 
that accrued benefits greater than 10 percent should be paid 
from January 1949 through December 1991 for a gunshot wound 
to the left foot.  She also alleges that accrued benefits 
should also be paid for additional wounds to both feet and 
legs and to the back and spine, and also for severe emotional 
illness, to include post-traumatic stress disorder.  

At the time of the veteran's death, service connection was in 
effect only for residuals of a gunshot wound of the dorsum of 
the left foot, self inflicted, evaluated as 10 percent from 
January 1992.  The claims file does not show any pending 
claims or unpaid benefits on the date of death.  

Evidence reveals that on April 28, 1945, the veteran was 
taken to the 69th field hospital in Okinawa for a gunshot 
wound perforating the left foot, moderately severe, due to 
self inflicted gunshot fire on that date.  Later that day, 
the wound was debrided, dressed with Vaseline gauze, and a 
short leg cast applied to the left foot.  In May 1945, he was 
transferred to the 204th General Hospital on Guam and thence 
in June 1945 air evacuated to the 218th General Hospital in 
Oahu.  In July 1945, he was transferred to the 8th Station 
Convalescent Hospital.  Records from the 8th Station 
Convalescent Hospital provided a final diagnosis of two 
related wounds.  The first was a severe perforating gunshot 
wound of the left foot, with point of entrance on the dorsal 
surface of the left foot and point of exit the sole of the 
foot over the shaft of the third metatarsal.  This was 
considered as healed by June 1945.  The second injury was a 
compound, comminuted fracture of the left medial cuneiform 
bone.  Both injuries had been incurred accidentally in April 
1945 at Okinawa.  While cleaning his carbine, the veteran 
sustained the above injuries when the weapon accidentally 
discharged, striking his left foot.  

In July 1945, a line of duty determination was conducted, 
which reported that the veteran had been admitted to the 8th 
Station Hospital as a battle casualty and had been carried as 
such by the transferring hospital, the 218th General 
Hospital.  According to a telephone report from the 218th 
General Hospital, the veteran had been dropped from the 
battle casualty list prior to his transfer because a line of 
duty determination had not been made.  The 8th Station 
Hospital was not notified of the change of status until the 
man had been discharged to duty.  A certificate accompanying 
the veteran's Field Medical Records stated:  "This is to 
certify that the gunshot wound accidentally self-inflected . 
. . and recorded on the Morning Report of 28 April 1945 was 
incurred in the line of duty.  Company Commander did not 
request an investigation."  

Records show that the veteran was released from the 8th 
Station Hospital to duty, with limitations as to marching, 
effective in July 1945.  The veteran's March 1946 separation 
examination noted a seven-weeks' hospitalization for the 
accidentally-incurred injury.

There is no evidence in the service medical records of heart 
disease, diabetes mellitus or the diseases and injuries 
claimed by the appellant to have been incurred in service.  
That is, the records do not show shell fragment wounds to the 
right foot and leg or to the back and spine, nor do they show 
that the veteran had ever been treated for malaria or for a 
severe emotional illness. 

In December 1946, the veteran was awarded a 10 percent 
disability rating for residuals of a gunshot wound (rifle) 
penetrating the left foot, dorsum, self-inflected, non-
symptomatic at discharge.  In November 1948, the RO wrote the 
veteran that he had failed to report for a scheduled medical 
examination and that, in the absence of a reply from him 
within 15 days from the date of the letter, action would be 
taken to discontinue payments.  Since the veteran failed to 
reply, payments were discontinued effective from December 
1948.  

In January 1992, the veteran wrote that he wished to reopen 
his claim for compensation, admitting that he had previously 
been requested to report for an examination, but had not.  He 
stated that he would now be willing to undergo an 
examination.  VA disability evaluation examination in June 
1992 noted the veteran's statements that the scar on the 
dorsum of the left foot was not really any worse since prior 
examination, except for some stiffness and less circulation 
due to diabetes.  The scar was examined and appeared normal 
and atrophic, without ulceration or tenderness.  The veteran 
also stated that over the last year or so, he had had 
problems with circulation and diabetes mellitus.  He had had 
a prior coronary artery bypass grafting procedure for which 
saphenous veins had been harvested from both legs.  Overall, 
he said, he was able to stand and walk, but did have some 
stiffness in the foot after prolonged standing or walking.  
The impression was old gunshot wound of the left foot.  

By rating decision in August 1992, the 10 percent rating for 
residuals of the gunshot wound to the left foot was restored.  
The veteran was informed of the decision by letter in August 
1992.  He did not submit a timely appeal.

Evidence submitted by the appellant to support her claims 
includes a statement by Catherine S. Golden, a registered 
nurse.  Ms. Golden wrote that the veteran was well known to 
her, as he had been a patient of hers for several years prior 
to his death.  She stated that, after having been injured in 
World War II, he had been left in the field without treatment 
or adequate food for about six weeks.  This experience set 
the stage for numerous health problems, which included 
hyperlipidemia, atherosclerotic cardiovascular disease, and 
diabetes, as well as post-traumatic stress disorder secondary 
to the wartime physical injury and emotional trauma.  She 
added that, due to these problems, the veteran had died of a 
myocardial infarction.  Retrospectively, she believed that, 
during his lifetime, the veteran should have been granted at 
least a 50 percent disability rating.  He was a decorated war 
veteran, who in the end, had paid the ultimate price for his 
country.  

Milton Prestridge, Jr., M.D., wrote in November 1998 that the 
veteran had been in World War II and served in several island 
invasions, including Okinawa.  He was wounded in action, 
receiving multiple gunshot and shrapnel wounds.  He was, 
according to Dr. Prestridge's understanding, rewarded for his 
bravery in action.  He also suffered from post-traumatic 
stress disorder.  Both this disorder and the gunshot and 
shrapnel wounds contributed to his demise.  While in 
intensive care, he had been heard to say that he had been 
having trouble with flashbacks to the war.  The stress of 
these symptoms and his severe heart disease contributed to 
his demise.  

VA outpatient clinical records, dating from September 1996 to 
July 1997, revealed that the veteran was being treated for a 
cardiac disorder, specifically coronary artery disease, 
status post coronary artery bypass graft in 1986.  He also 
had been treated for degenerative joint disease of the 
thoracic spine and for Type I diabetes mellitus.  

Analysis

At the outset, the Board finds that the appellant has not 
submitted a well-grounded claim for the cause of the 
veteran's death within the meaning of 38 U.S.C.A. § 5107(a).  
A well-grounded claim must be accompanied by supportive 
evidence to justify a belief by a fair and impartial 
individual that the claim is plausible.  Magana v. Brown, 
7 Vet. App. 224, 227 (1994), citing Tirpak v. Derwinski, 
2 Vet. App. 609, 610 (1992).  "To be well grounded, a claim 
'need not be conclusive,'. . . but must be accompanied by 
evidence that suggests more than a purely speculative basis 
for granting entitlement to the requested benefits."  Dixon 
v. Derwinski, 3 Vet. App. 261, 262-63 (1992).  A claim which 
is not well grounded precludes the Board from reaching the 
merits of a claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).  

To establish that a claim for service connection for cause of 
death is well grounded, there must be medical evidence of a 
nexus or link between the veteran's service-connected 
diseases or injuries and the cause of his death.  See Epps v. 
Gober, 126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Where the determinative issue, as in 
this appeal, involves either medical etiology or a medical 
diagnosis, competent medical evidence is required to fulfill 
the well-grounded claim requirement.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Moreover, a lay appellant is not 
competent on matters involving medical causation, such as the 
cause of a veteran's death.  Van Slack v. Brown, 5 Vet. 
App. 499, 502 (1993).  In this appeal, following a review of 
all of the evidence, the Board finds that the appellant's 
claim is not substantiated by competent evidence that a 
service-connected disorder caused or contributed 
substantially or materially to cause the veteran's death.  

The provisions of 38 U.S.C.A. § 1310 (West 1997) and 
38 C.F.R. § 3.312 (1998) require that, to establish service 
connection for the cause of the veteran's death, the evidence 
must show that a service-connected disorder either caused or 
contributed substantially or materially to cause the 
veteran's death.  The issue involved will be determined by 
exercise of sound judgment, without recourse to speculation, 
after a careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports.  

A service-connected disability is the principal cause of 
death when that disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is inherently not related to the 
principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  Service-connected diseases or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3).  

At the time of the veteran's death, he was service-connected 
only for a gunshot wound of the left foot.  His service 
medical records appear to be complete and to accurately 
reflect all diseases or injuries that were present during 
active military service.  These records provide no evidence 
whatsoever that the veteran suffered from battle wounds, a 
psychiatric disorder (to include post-traumatic stress 
disorder), coronary artery disease or diabetes mellitus 
during military service.  Moreover, residuals of the gunshot 
wound had apparently been static for over 50 years, and, at 
the time of the last VA evaluation a few years before the 
veteran's death, was manifested principally by a faint scar.  
Although Ms. Golden and Dr. Prestridge have attempted to show 
some relationship between the veteran's death and his 
military service, both statements are based on inaccurate 
factual premises.  The veteran had not received any combat 
wounds; he was not left injured in the field without 
treatment or adequate food, but was treated immediately after 
the accident; and he had never, during his lifetime, been 
given a diagnosis of post-traumatic stress disorder or, 
indeed, as far as these records show, of any other 
psychiatric disorder.  The Board is not bound to accept a 
diagnosis of PTSD many years following a veteran's separation 
from service, with reliance on a history as related by the 
appellant, since any such diagnosis can be no better than the 
facts alleged by the appellant.  Swann v. Brown, 5 Vet. 
App. 229, 233 (1993).  

Further, the veteran's death certificate indicates that he 
died of myocardial infarction, with other significant 
diseases being diabetes and hypotension.  There is no medical 
evidence that the service connected disability was a factor 
in the events leading to death.  There is also no competent 
medical evidence to provide a nexus between an accidental 
gunshot wound to the left foot and myocardial infarction.  
Ms. Golden, as a registered nurse, is arguably competent on 
medical matters, but, as was indicated previously, her 
opinion is not based on an accurate factual premise, and, 
therefore, is of insufficient weight to well ground the 
claim.  Although the appellant contends that there is such a 
relationship, she is not competent to offer an opinion which 
requires medical knowledge.  A question centering upon the 
relationship of one condition to another is not a 
relationship susceptible to informed lay observation, and, 
for there to be credible evidence of such relationship, 
medical evidence is required.  Libertine v. Brown, 9 Vet. 
App. 521, 524 (1996).  

Accordingly, since the appellant has failed to present 
evidence to well-ground her claim, her claim must be denied.  

As to accrued benefits, upon the death of a veteran, periodic 
monetary benefits to which he was entitled on the basis of 
evidence in the claims file at the time of his death, and due 
and unpaid for a period of not more than two years prior to 
death may be paid to the veteran's spouse.  38 U.S.C.A. 
§ 5121, as amended by Pub. Law No. 104-275, 110 Stat. 3322 
(Oct. 9, 1996); 38 C.F.R. § 3.1000(a) (1998).  In the case of 
this veteran, however, the Board has been unable to identify 
any unpaid benefits to which the veteran was entitled at the 
date of his death.  In a rating decision dated in August 
1992, the RO restored compensation for a gunshot wound to the 
left foot at a 10 percent evaluation, effective from January 
1992.  

Although the appellant claims that she should receive 
"accrued benefits" from December 1948 until January 1992, the 
evidence indicates that the veteran failed to report for an 
October 1948 medical examination.  In November 1948, the RO 
mailed notice to the veteran, advising him that his benefits 
would be stopped unless he notified the RO within 15 days 
that he was willing to report for an examination.  No 
response was received, and as of November 1948, the date of 
last payment, the veteran's benefits were stopped.  He was 
advised as to this action by VA letter dated in December 
1948, but again did not respond.  

VA regulations in effect during that time provided that upon 
the failure of a veteran without adequate reason to report 
for physical examination, requested for disability 
compensation or pension purposes, the award of disability 
compensation or pension in course of payment to him will be 
suspended as of the date of last payment.  The reason given 
for suspension will be "Failure to report for examination."  
38 C.F.R. § 3.1251 Supp. 1947).  The evidence indicates that 
the RO complied with these directives.  

Based on the above, there is no basis in fact or law which 
would permit retroactive payment from 1948 to 1992 to a 
deceased veteran's spouse.  This is a case where, not only is 
the character of the evidence presented by the appellant not 
well grounded, but the law itself is dispositive.  In other 
words, even if the appellant's contention that the veteran 
had never received notice of the need to report for a 
physical examination were, in fact, true, section 3.1000(a) 
allows benefits due and unpaid for a period not to exceed two 
years prior to the last date of entitlement.  Since the 
veteran's compensation had been reinstated in 1992, nearly 
six years prior to his death, there is no basis in law or 
regulation for retroactive payment to his spouse.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

Accordingly, the claim for accrued benefits based on 
compensation benefits allegedly due the veteran from 1948 to 
1992 must be denied. 

ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to accrued benefits based on compensation 
benefits allegedly due the veteran from 1948 to 1992 is 
denied.  



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

